Relator, Otis L. Brookins, has filed a complaint for a writ of procedendo and seeks an order from this court requiring the respondent, the Cuyahoga County Court of Common Pleas, to correct the amount of jail time credit as granted in the underlying cases of State v. Brookins, Cuyahoga County Court of Common Pleas Case Nos. CR-332598 and CR-354330. The respondent has filed a motion for summary judgment.
This court will not issue an extraordinary writ in order to correct any error associated with the calculation of jail time credit. Any error associated with the calculation of jail time credit must be addressed through a direct appeal. State ex rel.Britton v. Judge Foley-Jones(Mar. 5, 1998), Cuyahoga App. No. 73646, unreported; State ex rel. Spates v. Judge Sweeney(Apr. 17, 1997), Cuyahoga App. No. 71986, unreported. In addition, the relator has failed to support his complaint with an affidavit "specifying the details of the claim" as required by Loc.App.R. 45(B)(1)(a). State ex rel. Wilson v. Calabrese(Jan. 18, 1996), Cuyahoga App. No. 70077, unreported; State ex rel. Smithv. McMonagle(July 17, 1996), Cuyahoga App. No. 70899, unreported.
Accordingly, we grant the respondent's motion for summary judgment,  Costs to relator.
Writ denied.
ANN DYKE, J., CONCURS
                             ___________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE